United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-51035
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR NAIN ARROYO-VILLAFANA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CR-166-ALL
                       --------------------

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Hector Nain Arroyo-Villafana (“Arroyo”) appeals the sentence

imposed following his guilty plea conviction for illegal re-entry

into the United States after commission of an aggravated felony.

Arroyo challenges both the reasons for and the extent of the

district court’s upward departure pursuant to U.S.S.G. § 4A1.3.

He also contends that the sentencing provision found in 8 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51035
                                -2-

§ 1326(b)(2) is unconstitutional based on Apprendi v. New Jersey,

530 U.S. 466 (2000).

     Contrary to Arroyo’s contentions, the record shows that the

district court did not base its decision to depart upwardly on

speculation that Arroyo had further unknown convictions or place

the burden of proof on Arroyo to show that he would not commit

future crimes.   The district court properly considered Arroyo’s

use of multiple aliases and dates of birth in determining that

his criminal history category did not adequately reflect the

likelihood that he would commit other crimes.   See United States

v. Rosogie, 21 F.3d 632, 634 (5th Cir. 1994).

     Given Arroyo’s 13 prior convictions, four deportations, 19

criminal history points, and use of numerous aliases and dates of

birth, the district court’s conclusion that Arroyo’s criminal

history category failed to adequately reflect the seriousness of

his past criminal conduct or the likelihood that he would commit

other crimes is not clearly erroneous.    See id.; United States v.

Laury, 985 F.2d 1293, 1310 (5th Cir. 1993).   While the guidelines

did incorporate some of Arroyo’s criminal history into his

offense level, the district court’s findings provided

justification for the upward departure, given Arroyo’s criminal

history points and the relatively small adjustment to his offense

level.   See United States v. Ford, 996 F.2d 83, 87-88 (5th Cir.

1993).   Accordingly, the district court’s decision to depart
                           No. 02-51035
                                -3-

upwardly was not an abuse of discretion.   See id.; Laury, 985
F.2d at 1310.

     The extent of the district court’s departure was reasonable

and within the wide discretion afforded to the district court.

See United States v. Hawkins, 87 F.3d 722, 728 (5th Cir. 1996);

Rosogie, 21 F.3d at 634.   The district court properly remained

within the guidelines by departing to a higher offense level

within criminal history category VI.   See United States v.

Lambert, 984 F.2d 658, 663 (5th Cir. 1993) (en banc).   While the

district court did not explicitly explain why intermediate

offense levels were rejected, we have rejected the notion that a

district court, when departing on the basis of U.S.S.G. § 4A1.3,

must “go through a ritualistic exercise in which it mechanically

discusses each criminal history category it rejects en route to

the category that it selects.”   Id.

     Arroyo concedes that his argument that 8 U.S.C. § 1326(b)(2)

is unconstitutional is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998), but asserts that the decision

has been cast into doubt by Apprendi v. New Jersey, 530 U.S. 466,

490 (2000).   He seeks to preserve his argument for further

review.

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).   As Arroyo acknowledges, this court must follow

Almendarez-Torres “unless and until the Supreme Court itself
                          No. 02-51035
                               -4-

determines to overrule it.”   Dabeit, 231 F.3d at 984 (internal

quotation marks and citation omitted).

     For the foregoing reasons, Arroyo’s sentence is AFFIRMED.